DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 02/23/2022.
	Claims 1-17 are pending.	
Response to Arguments
Applicant’s arguments filed on 02/23/2022 have been fully considered and they are persuasive.
Claims 1-17 are allowed.
The discovered prior art do not teach or suggest the limitations of “in response to determining the topology description includes the static physical host name and the static port address, converting at least the topology description into a deployment file that does not use the static physical host name and the static port address, the deployment file enabling deployment to a cloud platform including a hyperscaler and/or a deployment orchestrator that does not allow the use of the static physical host name and the static port address”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Chen et al. (US PGPUB 2017/0052772) disclose a method for container deployment. By comparing the target libraries required by a target container to be deployed and the libraries that have been loaded on the candidate hosts, the costs of deploying the target container on the candidate hosts can be estimated. Then a target host is selected from among the plurality of candidate hosts based on the determined costs. A template may contain information that can be used to deploy and build a container. For instance, a template may contain an operating system with a web application installed. The specific parameter values and/or configurations such as networking configuration will be instantiated when the template is deployed on a host.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193